DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 11196961. Although the claims at issue are not identical, they are not patentably distinct from each other because as reflected in the table below, the similarity in limitations of the independent claims.

1. A transmission device comprising: distribution circuitry configured to distribute 5packet data configuring a packet that stores data to be transmitted into a plurality of lanes; a plurality of signal processors configured to transmit data streams having same data structures including the distributed packet data to a reception device 10by using the plurality of lanes in parallel; and a controller configured to, in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is changed, switch transmission of the data stream in the mode defined by the changed 15parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed 20parameter, wherein when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.
1. A transmission device comprising: distribution circuitry configured to distribute packet data configuring a packet that stores data to be transmitted into a plurality of lanes; a plurality of signal processors configured to transmit data streams having same data structures including the distributed packet data to a reception device by using the plurality of lanes in parallel; and a controller configured to, in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switch transmission of the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

12. A control method comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes; transmitting data streams having same data structures including the distributed packet data to a 30reception device by using the plurality of lanes in parallel; and 156 SYP325660US02 in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is changed, switching transmission of the data stream in the mode defined by the changed parameter is started after 5training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed parameter, wherein 10when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.
12. A control method comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes; transmitting data streams having same data structures including the distributed packet data to a reception device by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switching transmission of the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

13. A non-transitory computer readable medium storing a program, the program being executable by a computer to perform operations comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes; 20transmitting data streams having the same data structure including the distributed packet data to a reception device by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a 25mode, when a parameter that defines content of the mode is changed, switching transmission of the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the 30lanes by the reception device is executed or without executing the training processing according to a type of157 SYP325660US02 the changed parameter, wherein when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed 5parameter is started after the training processing.
13. A non-transitory computer readable medium storing a program, the program being executable by a computer to perform operations comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes; transmitting data streams having the same data structure including the distributed packet data to a reception device by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switching transmission of the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

14. A reception device comprising: a plurality of signal processors configured to distribute packet data configuring a packet that stores 10data to be transmitted into a plurality of lanes and receive data streams transmitted from a transmission device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and 15a controller configured to, in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is changed, switch the reception of the data stream transmitted in the mode defined by the changed parameter is started after training 20processing for performing data synchronization and correction of a difference between data timings of the lanes is executed or without executing the training processing according to a type of the changed parameter, wherein 25when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing

14. A reception device comprising: a plurality of signal processors configured to distribute packet data configuring a packet that stores data to be transmitted into a plurality of lanes and receive data streams transmitted from a transmission device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and a controller configured to, in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switch the reception of the data stream transmitted in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

17. A control method comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes and receiving data streams transmitted from a transmission 15device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is 20changed, switching the reception of the data stream transmitted in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes is executed or without executing 25the training processing according to a type of the changed parameter, wherein when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed 30parameter is started after the training processing.

17. A control method comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes and receiving data streams transmitted from a transmission device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switching the reception of the data stream transmitted in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

18. A non-transitory computer readable medium storing a program, the program being executable by a computer to perform operations comprising: distributing packet data configuring a packet that 5stores data to be transmitted into a plurality of lanes and receiving data streams transmitted from a transmission device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and 10in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is changed, switching the reception of the data stream transmitted in the mode defined by the changed parameter is started after training processing for performing data 15synchronization and correction of a difference between data timings of the lanes is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that a type of a 20transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing.

18. A non-transitory computer readable medium storing a program, the program being executable by a computer to perform operations comprising: distributing packet data configuring a packet that stores data to be transmitted into a plurality of lanes and receiving data streams transmitted from a transmission device that transmits the data streams having same data structures including the distributed packet data by using the plurality of lanes in parallel; and in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switching the reception of the data stream transmitted in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing
19. A transmission and reception system comprising: 25a transmission device including: distribution circuitry that distributes packet data configuring a packet that stores data to be transmitted into a plurality of lanes; a plurality of signal processors that transmits data 30streams having same data structures including the distributed packet data to a reception device by using the160 SYP325660US02 plurality of lanes in parallel; and a controller that, in a case where the data stream is transmitted in a mode, when a parameter that defines content of the mode is changed, switches transmission of 5the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the 10training processing according to a type of the changed parameter, wherein when the parameter indicates that a type of a transmission rate of each lane is changed, the transmission of the data stream in the mode defined by the changed 15parameter is started after the training processing; and a reception device including: a plurality of signal processors that receives the data streams transmitted from the transmission device; and a controller that, in a case where the data stream 20is transmitted in a mode, when the parameter is changed, switches reception of the data stream in the mode defined by the changed parameter is started after the training processing is executed or without executing the training processing according to a type of the changed parameter

19. A transmission and reception system comprising: a transmission device including: distribution circuitry that distributes packet data configuring a packet that stores data to be transmitted into a plurality of lanes; a plurality of signal processors that transmits data streams having same data structures including the distributed packet data to a reception device by using the plurality of lanes in parallel; and a controller that, in a case where the data stream is transmitted in a predetermined mode, when a parameter that defines content of the mode is changed, switches transmission of the data stream in the mode defined by the changed parameter is started after training processing for performing data synchronization and correction of a difference between data timings of the lanes by the reception device is executed or without executing the training processing according to a type of the changed parameter, wherein when the parameter indicates that the number of lanes used to transmit the data stream is changed, the transmission of the data stream in the mode defined by the changed parameter is started after the training processing; and a reception device including: a plurality of signal processors that receives the data streams transmitted from the transmission device; and a controller that, in a case where the data stream is transmitted in a predetermined mode, when the parameter is changed, switches reception of the data stream in the mode defined by the changed parameter is started after the training processing is executed or without executing the training processing according to a type of the changed parameter.
.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184